Citation Nr: 0935433	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-36 148	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a hepatitis 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to May 1982, 
and from November 1986 to August 1987.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2006 rating action that denied service 
connection for a hepatitis disability and for an acquired 
psychiatric disorder.

In May 2009, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Competent, probative medical evidence shows that a 
chronic hepatitis disability is not currently objectively 
demonstrated.  

3.  An acquired psychiatric disorder was not shown present in 
service or for many years thereafter, and the competent 
evidence establishes no nexus between any such current 
disability and the veteran's military service or any incident 
thereof.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a hepatitis 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

A November 2005 pre-rating RO letter informed the Veteran of 
the VA's responsibilities to notify and assist him in his 
claims, and what was needed to establish entitlement to 
service connection (evidence showing an injury or disease 
that began in or was made worse by his military service, or 
that there was an event in service that caused an injury or 
disease).  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and been provided ample opportunity to 
submit such information and evidence.  

Additionally, the 2005 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what evidence the VA had 
received, the evidence it was responsible for obtaining, to 
include Federal records, and the type of evidence that the VA 
would make reasonable efforts to get.  The Board thus finds 
that the 2005 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the 
November 2005 document meeting the VCAA's notice requirements 
was furnished to the Veteran before the March 2006 rating 
action on appeal. 

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the Veteran was furnished notice of the latter requirements 
in a December 2006 RO letter.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include service medical records and post-service VA and 
private medical records.  A transcript of the veteran's May 
2009 Board hearing testimony has been associated with the 
claims folder and considered in adjudicating these claims.  
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.
 
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  In this 
regard, the Board notes the veteran's representative's May 
2009 request for a VA medical opinion as to a possible nexus 
between the inservice and post-service clinical findings with 
respect to hepatitis.  Inasmuch as the Board, below, has 
determined that the medical evidence does not demonstrate 
that the Veteran currently suffer from any chronic hepatitis 
disability, the Board finds that the current evidence of 
record is adequate to equitably adjudicate the claim, and 
that a VA medical opinion is not necessary.
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.        38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Service Connection for a Hepatitis Disability

The Veteran contends that he currently suffers from a 
hepatitis disability that had its onset in service, and he 
gave testimony to that effect at the May 2009 Board hearing.  

A review of the service medical records discloses that 
laboratory tests during hospitalization in April and May 1982 
showed a positive hepatitis B surface antigen.  The diagnosis 
was hepatitis B infection.

On November 1986 examination, the Veteran denied hepatitis, 
and the examiner commented that there was a negative history.  
The November 1986 examination including laboratory tests was 
negative for findings or diagnoses of any hepatitis.

Post service, examination by T. F., M.D., in May 2000 showed 
a positive     hepatitis C antibody test and negative 
hepatitis B antigen and antibody tests.  The physician 
commented that the veteran's risk factors for acquisition of 
hepatitis C included intravenous drug use years ago.  In 
September 2000, Dr. T. F. stated that the veteran's liver 
enzymes were normal, and hepatitis C RNA by qualitative PCR 
testing was negative.  The assessment was positive hepatitis 
C antibody, with no current evidence of chronic hepatitis C.

On October 2002 examination, S. C., M.D., noted the veteran's 
long diagnosis of hepatitis C, and that Dr. T. F. had checked 
several hepatitis C viral loads, which had always been 
negative.  Laboratory tests were pending, and the assessment 
was hepatitis C.  Dr. S. C. commented that, with the 
veteran's multiple negative viral loads, there was concern 
about a false positive hepatitis C antibody.  In January 
2003, Dr. S. C. noted that the veteran's hepatitis C viral 
load had never been positive, but due to a past history of 
intravenous drugs, it was assumed that his infection was 
real, and was either a resolved infection or just in the 
inactive state.  Current laboratory data revealed a normal 
hepatic function panel except for an ALT of 74.  A hepatitis 
C viral load was negative, and hepatitis C RIBA was 
indeterminate.  The assessments were probable previous 
hepatitis C infection, and mildly elevated ALT.  The 
physician suspected that the hepatitis C was actually an old 
cured infection, considering that the Veteran had been 
negative on viral load for 3 years, but this question could 
not be answered for sure with the indeterminate RIBA.   

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (West 2002).  Where, as here, there is 
no competent evidence that shows the existence of a chronic 
hepatitis disability for which service connection is sought 
(and hence, no evidence of a nexus between any such 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West,  155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the competent medical evidence in September 2000 
and January 2003 does not show the current existence of any 
chronic hepatitis disability, the Board finds that service 
connection therefor is not warranted. 

In addition to the medical evidence, the Board has considered 
the veteran's assertions and hearing testimony; however, such 
do not provide any basis for allowance of the claim.  While 
the Veteran may believe that he currently has a chronic 
hepatitis disability that is related to his military service, 
there is no credible evidentiary support for such 
contentions.  The Board emphasizes that the appellant is 
competent to offer evidence as to facts within his personal 
knowledge, such as his own symptoms.  However, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a layman without the appropriate 
medical training or expertise, the appellant simply is not 
competent to render an opinion on such medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski,      2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, his assertions in this regard have no 
probative value.

Under these circumstances, the Board concludes that service 
connection for a hepatitis disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that his current acquired psychiatric 
disorder, a bipolar disorder, is related to his military 
service, and he gave testimony to that effect at the May 2009 
Board hearing.

A review of the service medical records is completely 
negative for complaints, findings, or diagnoses of any 
acquired psychiatric disorder.  At the May 2009 Board 
hearing, the Veteran denied psychiatric treatment in service.

The first evidence of an acquired psychiatric disorder was 
the bipolar disorder (manic depressive illness) diagnosed by 
the veteran's treating VA physician in October 2005, over 18 
years post service, but there was no history or medical 
opinion linking that disability to military service or any 
incident thereof.  January 2006 VA outpatient psychiatric 
evaluations also noted a diagnosis of bipolar disorder, but 
again, there was no history or medical opinion linking that 
disability to military service or any incident thereof.

In the absence of evidence of any acquired psychiatric 
disorder in service or for many years thereafter, and in the 
absence competent and persuasive (medical) evidence 
establishing a nexus between any such current disability and 
the veteran's military service or any incident thereof, the 
Board finds no basis upon which to grant service connection 
therefor.  

In addition to the medical evidence, the Board has also 
considered the veteran's assertions and hearing testimony; 
however, such do not provide any basis for allowance of his 
claim.  While the Veteran testified at the Board hearing that 
his current acquired psychiatric disorder may be related to 
his behavioral problems in military service, there is no 
persuasive medical support for such contentions.  The Board 
notes that the Veteran is competent to offer evidence as to 
facts within his personal knowledge, such as his own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones, 7 Vet. App. at 137-38.  As a layman 
without the appropriate medical training or expertise, the 
appellant simply is not competent to render an opinion on 
such medical matters.  See Bostain, 11 Vet. App. at 127, 
citing Espiritu.  See also Routen, 10 Vet. App. at 186 (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, his assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for an acquired psychiatric disorder 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.




ORDER

Service connection for a hepatitis disability is denied.

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


